Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and corresponding claim listed below are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. [ 11003236] Although the claims at issue are not identical, they are not patentably distinct from each other because  claim limitation is anticipated by the reference patent claims

Instant application 
Reference Patent (11003236)
1. An electronic device comprising: a display panel comprising a plurality of pixels; and a controller to: determine a context of the electronic device, the context based on a light condition of an environment in which the electronic device is located; and in response to the determined context of the electronic device: select a selected theme from a plurality of themes that specify respective different characteristics of displayed content, the selected theme being a first theme that specifies a first display resolution responsive to a first light condition of the environment, and the selected theme being a second theme that specifies a different second display resolution responsive to a second light condition of the environment, wherein the first light condition is different from the second light condition, and based on the selected theme, change a display resolution of the displayed content.
+
7. The electronic device of claim 1, wherein the context is further based on a type of power source used by the electronic device, and wherein the selecting of the selected theme is further based on the type of power source used by the electronic device, wherein different themes of the plurality of themes correspond to different types of power sources.
1. An electronic device comprising: a display panel comprising a plurality of pixels; and a controller to: determine whether the electronic device is in a low-light environment; and in response to determining that the electronic device is in the low-light environment: determine which of a plurality of different power sources is used to power the electronic device; select, based on which power source is used, a selected theme from a plurality of themes that specify respective different colors of displayed content, wherein the selected theme is for the low-light environment, the selected theme is a first theme that specifies a first color responsive to a first power source of the plurality of different power sources being used to power the electronic device, and the selected theme is a second theme that specifies a second color responsive to a second power source of the plurality of different power sources being used to power the electronic device, wherein the first theme is different from the second theme, and the first color is different from the second color, and based on the selected theme for the low-light environment, change a color of the displayed content.
2
2
4
3
5
4
6
6
13
1, 12
14
14
15
17
16-18
16-19
19
14
20
15





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10,13, 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mathews [20160314763]

As to claim 1,
Mathews [20160314763] teaches 1. An electronic device comprising: a display panel comprising a plurality of pixels [0004: “a display screen can be designed to include graphics, icons and variably formatted text using a vast array of colors depicted with advanced color distribution techniques.”-display screen has display panel. Screen panels needs to have plurality of pixels to depict various colors]; and a controller [0008: “display controller configured with at least a mode determination unit (MDU) and a memory. Using data from one or more sensors, such as an inward-facing camera, the MDU can designate an operational mode for a display device. ”]  to: 	
determine a context of the electronic device, the context based on a light condition of an environment in which the electronic device is located [0008: “display controller configured with at least a mode determination unit (MDU) and a memory. Using data from one or more sensors, such as an inward-facing camera, the MDU can designate an operational mode for a display device. ” and 0009: “a method can include using data from a camera to determine whether low-light conditions are present in the display environment ”- determining low light condition is also determines whether it is not a low light condition i.e. higher light condition or normal condition, i.e. context is whether the device is in low light or non-low light condition ] ; and in response to the determined context of the electronic device:
 select a selected theme from a plurality of themes that specify respective different characteristics of displayed content [[0008: “display controller configured with at least a mode determination unit (MDU) and a memory. Using data from one or more sensors, such as an inward-facing camera, the MDU can designate an operational mode for a display device. ”- selecting mode is equivalent to selecting theme. Instant application discloses in 0045: different themes can be associated with respective different modes of operation of the electronic device and 0046 where mode of operation uses respective theme]], the selected theme being a first theme that specifies a first display resolution responsive to a first light condition of the environment, and the selected theme being a second theme that specifies a different second display resolution responsive to a second light condition of the environment, wherein the first light condition is different from the second light condition [[0009: “camera to determine whether low-light conditions are present in the display environment. A method can further include using data or images recorded by the camera to determine whether an operator is looking at the display screen, for example a method can include tracking an operator's gaze. A method can include implementing a resource conservation mode in which the amount of data provided to the display is reduced, and the display characteristics such as brightness are toned down when the operator is not looking at the screen. When the operator is looking at the machine, a method can include implementing an enhanced visibility mode in which display characteristics are tailored for improving visibility in dark environments ”- when selecting low light condition enhanced visibility mode is selected, and when it is a non-low light condition different visibility mode is selected  ] , and
 based on the selected theme, change a display resolution of the displayed content [[0034: “Various modes can be defined by predetermined values of various display characteristics, and implemented by designating a parameter that corresponds to the operational mode selected, and sending the appropriate control signal to the display device 28 to effect the parameter ”- operational mode can be  selected based on the Low light  and 0008: “An operational mode can be associated with one or more display parameters or characteristics that can effect interface screen visibility. ….. Color palettes and other display characteristics may also vary among the different operational modes. ”- as the operational mode changes the color palate changes, colors are changed since there is different colors are present in different mode which changes the resolution of the display]
As to claim 5, 
Mathew teaches 5. The electronic device of claim 1, wherein the plurality of themes further specify different colors for different contexts, and wherein the controller is to further: based on the selected theme, invert colors displayed by a portion of the plurality of pixels between different colors [0034: “Various modes can be defined by predetermined values of various display characteristics, and implemented by designating a parameter that corresponds to the operational mode selected, and sending the appropriate control signal to the display device 28 to effect the parameter ”- operational mode can be  selected based on the Low light  and 0008: “An operational mode can be associated with one or more display parameters or characteristics that can effect interface screen visibility. ….. Color palettes and other display characteristics may also vary among the different operational modes. ”.]

As to claim 10, 
Mathew teaches 10. The electronic device of claim 1, further comprising a light sensor to provide measurement data relating to an amount of light of the environment, and wherein the controller is to determine whether the electronic device is in a low-light environment based on the measurement data from the light sensor [.[0024: “the VIS 20 can include a light detecting sensor such as a camera, configured to detect ambient light levels ” and 0028: “The ALM 40 can be configured to receive input from an ambient light sensor, such as a camera or other light detection device, pertaining to the level of light intensity in the display device 28 environment, for example the vehicle 12 operator cabin. The ALM 40 can be configured to compare the light level to a predetermined low-light range stored at the ROM 38 to determine whether a display device is in a low-light environment or not.  ”- device comparing the light and determine low light condition is equivalent to controller].

As to claim 13, Mathews Teaches the limitations of this claim according to the reasoning set forth in claim 1 supra.
As to claim 16, 
Mathews teaches the limitations of this claim according to the reasoning set forth in claim 5 supra.
As to claim 19, 
Mathews Teaches the limitations of this claim according to the reasoning set forth in claim 1 supra.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews [20160314763], in view of Moroney [20080267536]  

As to claim, 
Mathew teaches  different themes of the plurality of themes correspond to different types of displayed content [0034: “Various modes can be defined by predetermined values of various display characteristics, and implemented by designating a parameter that corresponds to the operational mode selected, and sending the appropriate control signal to the display device 28 to effect the parameter ”- operational mode can be  selected based on the Low light  and 0008: “An operational mode can be associated with one or more display parameters or characteristics that can effect interface screen visibility. ….. Color palettes and other display characteristics may also vary among the different operational modes. ”- as the operational mode changes the color palate changes, colors are changed since there is different colors are present in different mode]
 But does not explicitly teach context is further based on the content displayed.
However, Moroney [20080267536] teaches context is further based on a type of content displayed by the electronic device, and wherein the selecting of the selected theme is further based on the type of the displayed content [ [0014: “a theme could be identified automatically. An image processing algorithm could ascertain a theme from context of the images. As a first example, a collection of images is associated with a magazine, and the context is determined from the type of magazine. As a second example, a collection of images contains metadata or tags, and the context is determined from the metadata or tags and as a third example, themes are inferred through file or directory names”- different magazine is different context here]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Mathew et al and Moroney because both are directed toward displaying images. Furthermore, Moroney improves upon the teaching of Mathew et al by being able to select theme based on the context such that same theme is not applied to all the time and better display quality can be achieved since it is changed with the context provided for better selection of colors.


As to claim 3, 
Moroney teaches 3. The electronic device of claim 2, wherein the different types of displayed content comprise text content and graphical image content [ 0012: “For example, text, borders and other objects can be superimposed over the images to add to the look and feel.”- when text can be added it displays text and 0014: “some embodiments a theme could be identified automatically. An image processing algorithm could ascertain a theme from context of the images. As a first example, a collection of images is associated with a magazine, and the context is determined from the type of magazine. As a second example, a collection of images contains metadata or tags, and the context is determined from the metadata or tags.”

As to claim 4, 
Moroney teaches 4. The electronic device of claim 1, wherein the plurality of themes further specifies an additional different display characteristic selected from among brightness, contrast, and color [0011: “a theme refers to a distinct characteristic produced by a set of images editing operations. In a portrait theme, facial blemishes could be reduced, eyes whitened and background de-emphasized. In an outdoor theme, sky and foliage could be given hue- specific vividness boosts and sunsets and snow scenes could be processed according to specific local contrast properties. Other themes could include, without limitation, a holiday theme, a sports theme, an anniversary theme, a cartoon theme, a daguerreotype theme, an astronomy theme, a retro theme, a film noir theme, etc.”]

As to claim 14, 
Mathews and Moroney teaches the limitations of this claim according to the reasoning set forth in claim 2 supra.

As to claim 15, 
Mathews and Moroney teaches the limitations of this claim according to the reasoning set forth in claim 4 supra.

As to claim 20, 
Mathews and Moroney teaches the limitations of this claim according to the reasoning set forth in claim 2 supra.


Claim 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews [20160314763], in view of You et al [20110185205]  

As to claim 6, 
Mathew teaches changing theme but does not explicitly teach 
the inverting of the colors comprises changing between bright colors and dark colors
However, You et al [20110185205] the inverting of the colors comprises changing between bright colors and dark colors [0038: “the pixel brightness is further reduced or the pixel color is further shifted toward the lower power consumption color(s), e.g., red or green. Otherwise, at step 435, when the converted display information satisfies the power saving requirement, a power-saving image is output to the display device 130.” and 0038: “the pixel brightness is further reduced or the pixel color is further shifted toward the lower power consumption color(s), e.g., red or green. Otherwise, at step 435, when the converted display information satisfies the power saving requirement, a power-saving image is output to the display device 130”. You change colors to achieve power saving. Some colors out of multiple colors are darker and some are brighter and changing colors would change between darker and lighter colors. And 0039: “Since the entire display information presents a high degree of brightness, much more power will be consumed. For example, one embodiment of the present disclosure as shown in FIG. 7 and FIG. 8, the text display of an application program is converted from the white background and black graphs in FIG. 7 into the black background and grey glyphs in FIG. 8. Because a black background consumes almost no power,”.
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Mathews You because both are related to making displaying changes. Furthermore, You et al improves upon Mathews by being able changing colors pixel to using controller in order to meet the power saving requirement  
As to claim 9, 
You et al [20110185205] teaches 9. The electronic device of claim 1, wherein the controller is a video controller [ [0030: “the display information converting method executed by the processor 122” and 0031: “one or more of the methods specifically disclosed herein with respect to FIG. 4, used for converting the display information received from the server 110. The details also include which images or image descriptors are to be converted and restrictions to the conversion result, for example, what colors the background and foreground of documents are converted into or whether the tone of an image is allowed to be changed or not when the image is converted. ”- processor is equivalent to the video controller which is performs changing colors and pixels as disclosed in 0035 of the instant application.
 It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Mathew and You because both are directed toward display. Furthermore, you improve upon Mathews by converting the pixel in Mathew to efficiently perform the functions of changing color to the power saving colors.]

Claim 7-8, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews [20160314763], in view of Fletcher et al [20050068311]


As to claim 7,
Mathew teaches theme selection but does not explicitly teach context is further based on a type of power source used by the electronic device but does not teach context is further based on a type of power source used by the electronic device

However, Fletcher et al [20050068311] teaches the context is further based on a type of power source used by the electronic device, and wherein the selecting of the selected theme is further based on the type of power source used by the electronic device, wherein different themes of the plurality of themes correspond to different types of power sources [0025: “dynamically switching display update properties based on power management events. For the purposes of this specification, display update properties include screen resolution settings, pixel depth (i.e. the number of bits per pixel--also referred to as color quality) and refresh rate settings. In some embodiments, the method begins when a system executing the method receives a power management event (block 302). In some embodiments, the event may indicate that a change has been made in the power source. For example, the event may indicate that the system is no longer connected to an AC power source, or the event may indicate that the system has been connected to an AC power source. ”- based on the power source change, display setting is changed. 0034: “the systems and methods of the various embodiments of the invention provide a means for screen resolution, pixel depth and/or video refresh rate to be lowered upon detecting a switch from AC to DC power….. upon detecting a switch from DC to AC power, the systems and methods of the various embodiments of the invention may increase display update properties resulting in desirable image quality when the user need not worry about consuming battery power”- AC power supply is selected different resolution setting is selected and when DC power is selected different resolution setting is selected, with increase and decrease of pixel, and screen resolution, different theme/mode is used.] 
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Plowman and Mathew with Fletcher because both are directed toward display. Furthermore, Fletcher improves upon Mathew by being able to change the display theme or setting based on the power source connected to supply such that power saving method can be applied to improve power efficiency.

As to claim 8,
Fletcher teaches 8. The electronic device of claim 7, wherein the different types of power sources comprise a battery and an external power source [0034: “the systems and methods of the various embodiments of the invention provide a means for screen resolution, pixel depth and/or video refresh rate to be lowered upon detecting a switch from AC to DC power….. upon detecting a switch from DC to AC power, the systems and methods of the various embodiments of the invention may increase display update properties resulting in desirable image quality when the user need not worry about consuming battery power”].
As to claim 17, 
Teaches the limitations of this claim according to the reasoning set forth in claim 7 supra.

Claim 11-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews [20160314763], in view of Plowman [20140139542]


As to claim 11, 
Plowman [20140139542] teaches the controller to: determine, based on an output of images of eyes of a user captured by a sensor, a user focus on a first region of the displayed content displayed, and a second region of the displayed content on which the user is not focused, wherein the changing of the display resolution occurs in the second region and not in the first region [[0017: “ detector 208 detects a user's gaze. In response to the detected gaze, controller 212 determines if the user's gaze is directed toward a specific area of the display 206 for a sustained period of time” and 0012: “ In some embodiments, display 104 includes an area 112 of active user focus and an area 114 that is not actively viewed by the user 102.”- area 114 is equivalent to second region and 0017: “ In some embodiments, controller 212 dims, blackens, or otherwise changes an area of display 206 that is not in the area of the user's gaze (for example, to save power and/or to save battery power). In some embodiments, only a portion of display 206 remains illuminated. In some embodiments, controller 212 and display 206 use a visual marker to dim, blacken or otherwise change the area of display 206 that is not in the area of the user's gaze.” ]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Mathew and Plowman because both are directed toward display. Furthermore, Plowman improve upon Mathews by changing the display and resolution of the display area based on the users gazed determination such the power can be conserved

As to claim 18, 
Mathew and Plowman teaches the limitations of this claim according to the reasoning set forth in claim 11 supra.


As to claim 12, 
Plowman  display panel is a first display panel, the electronic device further comprising a second display panel, wherein the first region of the displayed content is on the first display panel and not on the second display panel, and the second region of the displayed content is on the second display panel, and wherein the controller is to apply the changing of the display resolution in the second display panel but not the first display panel responsive to a determination that the user focus is on the first display panel and not on the second display panel [[0017: “In some embodiments, controller 212 dims, blackens, or otherwise changes an area of display 206 that is not in the area of the user's gaze (for example, to save power and/or to save battery power). In some embodiments, only a portion of display 206 remains illuminated. In some embodiments, controller 212 and display 206 use a visual marker to dim, blacken or otherwise change the area of display 206 that is not in the area of the user's gaze.”- not in the user’s gaze is the second area, and user’s gaze is the first display area] 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santos [20150348496]   teaches  0036: “A display device provides a wide range of operations from offering a fully automatic to offering user customizable selection of display operation modes for displaying content on the display device. With automatic selection of display operation mode, the display device automatically selects a display operation mode based, at least, on the content or applications being currently displayed, without burdening the user with display operation mode selection.”]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187